DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 6, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “coating material compositions, particularly coatings for paper or board” on the third line of the claim.
The term “particularly” does not set forth with reasonable clarity whether the recited “coatings for paper or board” are a required limitation of the recited coating material composition or else are merely exemplary and therefore not required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).



Claim Rejections – 35 U.S.C. § 103

Claims 1-3, 6-11, and 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 7,081,488 B2 (herein “Bardman”) in view of US Patent Application Publication No. 2011/0011305 A1 (herein “Maijala”).
This rejection was adequately set forth in paragraphs 5-14 of the Office action mailed on May 3, 2021 and is incorporated here by reference.

Response to Arguments

Applicant's arguments filed Apr. 6, 2022 (herein “Remarks”) have been fully considered but they are not persuasive.
Applicant presents seven tables of experimental results (pp. 2-4 of Remarks) and argues (p. 5 of Remarks) that Tables 1-5 represent the prior art and that the results of Tables 6-7 establish unexpected superiority of the claimed compositions.
The seven tables presented in the Remarks were previously presented as portions of Declarations submitted on December 4, 2020 and April 7, 2021.

These results are unpersuasive of an unexpected result sufficient to outweigh the prima facie case for obviousness for the reasons set forth in prior Office actions.
In particular, the composition appearing in Table 1 does not appear to contain a reactive polymer, and thus it is not representative of Bardman.
The compositions appearing in Tables 2 and 3 include the polymer Evoque 1330. The Declaration submitted on December 4, 2020 includes a technical data sheet for the material (p. 48) which includes a description of the material as an “acrylic”, and it includes a safety data sheet (p. 56) which includes a description of the material as an “emulsion”. The composition of this polymer has not been elucidated sufficiently to determine whether or not the examples including Evoque 1330 are representative of Bardman.
The compositions in appearing in Table 4 include the polymer Acronal 4670 (according to the Declaration submitted on April 7, 2021). Applicant submitted a technical data sheet for the material on April 8, 2021 which includes a description of the material as an "acrylic latex". The composition of this polymer has not been elucidated sufficiently to determine whether or not the examples including Acronal 4670 are representative of Bardman.
The composition appearing in Table 5 does not appear to contain a reactive polymer, and thus it is not representative of Bardman.

The composition appearing in Table 6 includes a lower amount of TiO2 and includes some added composite pigment relative to the composition appearing in Table 2. The differences among the results of these two examples are small (opacity of 96.1 vs 96.3; colour values L* of 95.9 vs 96.0, colour values b* of 2.92 vs 2.90; and tint strength L* values of 60.0 vs 60.8 for the compositions of Tables 2 and 6, respectively). The composition appearing in Table 6 includes a greater amount of pigment overall than does the composition appearing in Table 3; because the compositions differ both by the identify of their components and the amounts of their components, no conclusions can be drawn regarding the effects of the identity of the components of the composition on the optical properties of the compositions.

The properties of the compositions in Tables 6-7 appear to be consistent with Maijala’s teaching of an opacity that is “at least nearly as good” upon substitution for part or all of the titanium dioxide, and the prior Declarations and the present Remarks do not provide an explanation of why the results presented are unexpected in nature. Applicants have the burden of explaining in support of allegations of unexpected results. MPEP 716.02(b).

Additionally, the differences in the reported optical properties appear to be relatively small and thus do not outweigh the prima facie case for obviousness. MPEP 716.02(c).

Additionally, allegations of unexpected results should be supported by evidence that is commensurate in scope with the claimed invention. MPEP 716.02(d). In the present case, the claims broadly refer to a “reactive polymer” which encompasses a substantial number of types of polymers (Spec ¶ [0044]), whereas the compositions discussed in the Remarks only include the polymers Evoque 1330 or Acronal 4670, which, as noted above, are described in data sheets as an “acrylic” and as an “emulsion” (Evoque) and as an “acrylic latex” (Acronal) without further details of their composition. It has not been established by evidence or technical reasoning that similar results would be expected across the scope of the claimed genus of reactive polymers.

Applicant argues (bottom of p. 5 of Remarks) that the substitution of a portion of Bardman’s titanium dioxide with Maijala’s composite pigment would not lead to the claimed invention if Evoque 1330 is not representative of Bardman’s polymer.
This argument is unpersuasive because it does not explain why the material Evoque 1330 is representative of Bardman’s polymer.

Applicant argues (top of p. 6 of Remarks) that if the substitution of a portion of Bardman’s titanium dioxide with Maijala’s composite pigment would lead to the claimed invention, then the polymers used in the comparative tests must be representative of Bardman’s polymer.
This argument is unpersuasive because it does not explain why the polymers which Applicant has chosen for the comparative tests (Evoque 1330 and Acronal 4670) are representative of Bardman’s polymer.

For the above reasons, the rejection under 35 U.S.C. § 103 that was set forth in the preceding Office action has been maintained above in paragraphs 10-11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764